Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, 15-16 are allowed. Claims 6 and 14 has been Cancelled. The prior art discloses medical imaging management system as taught in Conemac (2013/0185331) and system, methods and apparatus and computer program products for providing network accessible patient health records as taught in Spates (2013/0006865) and memo synchronization system, mobile system and method of synchronizing data as taught by Han (2013/0024917).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of claim 1 recites “method for managing and editing data of a medical firewall facility, the method comprising: providing separate memory areas in a cloud storage of a public cloud for at least two different types of medical data sets, respectively; storing the at least two different types of medical data sets in the separate memory areas in the public cloud such that a medical data set of the at least two different types of medical data sets is directly accessible from the Internet by a user device when a subscription associated with the respective memory area of the separate memory areas in the public cloud exists, wherein table storage is provided inside at least one memory area of the separate memory areas, and wherein, inside the table storage, a table entry is associated with each data set stored in the at least one memory area and contains the associated data set; providing at least one application for running on the user device, the at least one application being specifically associated with each memory area of the separate memory areas, respectively returning, in response to a direct search of content of the table storage using an application of the at least one application associated with the at least one memory area, a results list, such that selected table entries are extracted in the results list; externalizing, using the application, the results list from the associated memory area of the public cloud into a local memory of the user device, wherein the subscription is associated with the user device and defines which of the separate memory areas is accessible to the user device via the at least one application, and wherein the at least one application is configured to retrieve, display, or retrieve and display the data sets contained in the respective memory area of the separate memory areas based on the subscription.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626